DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 9 is pending.
The application is a divisional of parent application 15/439,413, now US Patent No. 10,814,539.  Which also claims foreign priority to JP2014-186608 and JP2015-180176.

Information Disclosure Statement
The IDS submitted on 4/30/2021 and 10/2/2020 have been reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 6444153) in view of Brown (US 2007/0222105) and Matsumoto (US 6202947).
In regards to claim 9, Shah teaches of a manufacturing method of molded parts comprising:
supplying a resin material, into a barrel (12) that receives a screw (24), from a resin material supply port portion (first inlet 32) formed in a peripheral wall portion of the barrel (12, see Figs. 1-5); and
supplying a continuous fiber (see reinforcing fiber bundles 44) into the barrel from a fiber supply port portion (second inlet 36) formed on a distal side of the barrel from the resin material supply port portion in the peripheral wall portion of the barrel and having an opening that communicates with the inside of the barrel (see Figs. 1-5),
Shah does not specifically teach of “wherein a maximum length of the opening in the barrel of the fiber supply port portion along an axial direction thereof is 1 time or more and 2 times or less as a much as a pitch of a flight disposed in a portion of the 
Shah does teach of second zone 56 and of the screw design 24 wherein the flight depth of the screw are taught for shearing and impregnation of the fiber bundles, see Col. 6, lines 1-10.  
Brown teaches of the introduction of reinforcing fibers and these can include chopped fiberglass (that can be chopped prior or during mixing process such as extrusion), fabrics, rovings or linear tows, see [0083], the barrel having a screw 22 that includes plurality of inlets 19, see Figs. 1, 5, and 6.  As seen in Fig. 1, there are number different pitch regarding the screw flights at the different inlet locations, see 45, 40, 15.  Here, Brown teaches of the different pitch of the flight at different inlets, and wherein the inlets can accommodate for reinforcing fibers, wherein the fibers can be either continuous or chopped as it enters the barrel.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the fibers that are introduced in Shah with the introduction of the fibers as either chopped or continuous to the be fed into the barrel and screw as taught by Brown.
Matsumoto teaches of a mixing and discharge device for thermoplastic with reinforcing fibers within a barrel with screw 31.  Here, the fibers enter into the barrel at the inlet 37.  The fibers of Matsumoto can vary in length as desired, see Col. 2, lines 21-33, and via changing of the pitch of the roving cutter 12, see Col. 4, lines 28-36.  Further, the teaching of a caliber d of the inlet 37 is to be equal or larger than the groove 
	It would have been obvious for one of ordinary skill in the art to modify the opening of the fiber introduction inlet of Shah in view of Brown in relation to the pitch of the flights of the screw as taught by Matsumoto as it allows for controlling the melting and kneading process in relation to the fibers for smooth and stable discharge, particularly in regards to a plasticizing device, see Col. 2, lines 33-67.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Okabe (US 2016/0001477) teaches of fiber F entering at second inlet in barrel 201, see Figs. 2a-2d.
Jia (US 10458862) teaches of continuous fiber 18 being introduced to a thermoplastic material in extrusion barrel, see Fig. 2.
Yasue (US 2021/0197420) teaches of continuous fiber 35 fed at inlet to barrel 9, along with chopped fiber 36 at first inlet 12 along with thermoplastic pellets, Fig. 3.
Baba (US 2021/0001523) teaches of inlet 15 of continuous fiber 14 to extrusion barrel 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744